DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/22 and 4/18/22 is being considered by the examiner. 

				Claim Status
Claims 163-189 are pending and are examined. Claims 1-162 are cancelled.

Claim Objections
Claim 163 is objected to because of the following informalities:  line 14, “paring” should be “pairing”.  Appropriate correction is required.

Claim 169 is objected to because of the following informalities:  Remove dash in “one-microwell”.  Appropriate correction is required.

Claim 179 is objected to because of the following informalities:  line 21, “paring” should be “pairing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 163-189 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 163 and 179, the amended limitation “wherein said geometric pairing of said at least one bead inside said at least one microwell is controlled by said draft angle such that a change in the diameter of said at least one bead by a finite amount leads to a change in the vertical position of said at least one bead inside said at least one microwell by less than 5.585 times said finite amount, so that the diameter of said at least one bead within a collection of beads can vary by up to 10% without interrupting the ability of said at least one bead to form said geometric paring with said at least one microwell” is new matter. Where is the number 5.585 derived from?  The examiner notes the calculation is shown in Applicant’s response filed 3/24/22 on page 8; however, this is not defined in the specification.  The examiner finds no support for “5.585” and “vertical position” or the entirety of the newly amended claim limitations anywhere in the specification, and therefore the limitation is new matter. 

Dependent claims not listed above are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 163-189 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 163 and 179, the amended limitation “wherein said geometric pairing of said at least one bead inside said at least one microwell is controlled by said draft angle such that a change in the diameter of said at least one bead by a finite amount leads to a change in the vertical position of said at least one bead inside said at least one microwell by less than 5.585 times said finite amount, so that the diameter of said at least one bead within a collection of beads can vary by up to 10% without interrupting the ability of said at least one bead to form said geometric paring with said at least one microwell” is unclear and indefinite. What is the vertical position relative to- Is it relative to where the bead is relative to an upper surface of the microwell or a lower surface of the microwell? What does “leads to a change in the vertical position” mean? Is there only one radius of a bead that is relevant in the independent claims 163 and 179 since the calculation require “R” which is radius? Is the purpose of the largest bead to cap or clog the microwell or to allow for a binding reaction on a single bead? Please clarify the geometric pairing. 

Regarding Claims 173-176, 179, 182, and 186, the limitation “a ligand” is unclear and indefinite. Where is the ligand? Is the ligand at the top of the bead where faces to the outside of the microwell or the inside or both? Is an analyte captured by the ligand in the enclosed portion of the microwell or at the top of the bead facing the exterior? Please clarify the arrangement of the ligand. Further, a ligand in chemistry requires binding with a metal. In neuroscience, ligand refers to binding to a receptor? What does a ligand refer to in this case? Any of these examples or just one? Please clarify if ligand is limited to a specific definition by technical area.

Regarding Claim 175, the limitation “a label” is unclear and indefinite. Please clarify what kind of label this is- is it a bar code, 2D bar code, digital label, or colored label. How is a bead label and where is the label? Is it on the bead or on the kit? Please clarify what the label entails. 

Regarding Claims 175 and 176, the limitations “unique to each bead” or “unique to said ligand portion” is unclear and indefinite. What does unique mean in terms of the structure of the bead and the ligand portion? Does unique mean that each bead in said plurality of beads is different than the other beads- if this is the case, how are each of the beads different? How many labels would be needed? Please clarify what unique means in each of these instances. 

Regarding Claims 175 and 176, the limitation “each bead” is unclear and indefinite. What does each bead refer to? The prior limitations in claims 175 and 176 state “at least one bead”. Please clarify how many beads there are. 

Regarding Claim 176, the limitation “a ligand portion” is unclear and indefinite. Claim 176 is dependent on claim 173. No ligand is claimed in claims 173 or 176. Therefore, what is a ligand portion when there is no ligand? Please clarify what portion is adapted to hybridize with a target oligonucleotide- is it a portion of a DNA sequence?  If so, which portion or can it be any portion? Please clarify what a ligand portion is relative to the entire ligand. 

Regarding Claim 176, the limitation “a label portion” is unclear and indefinite. Claim 176 is dependent on claim 173. No label is claimed in claims 173 or 176. Therefore, what is a label portion when there is no label? Please clarify what kind of label this is- is it a bar code, 2D bar code, digital label, or colored label and what a portion of a label means relative to an entire label.

Regarding Claim 176, the limitation “at least one oligonucleotide” is unclear and indefinite. Is that one oligonucleotide in total among the plurality of beads or is that one oligonucleotide for each individual bead? Please clarify how many oligonucleotides there are relative to the number of beads. 

Regarding Claim 179, the limitation “detecting binding of said ligand to said analyte thereby identifying the presence of said analyte in said sample” is unclear and indefinite. How is the detecting and identifying done? There is no detector claimed. There are no method steps to clarify how the detection or the identification of an analyte is done. Please clarify the method steps of detecting binding and identifying analyte.

Regarding Claim 182, the limitation “detecting binding of said ligand to said analyte identifies a biomolecule secreted or released by said cell or said plurality of cells” is unclear and indefinite. What structure is detecting? There is no detector claimed. Why are cells releasing or secreting its contents? How is the secreted or released content being detected- is a sample of what is released being assayed outside the microwell or in the microwell? What are the cells secreting or releasing? Is the bead (cap) removed to sample the microwell for the released contents? Based on the claims (including the independent claim), there is only at least 1 bead and at least one 1 microwell. No cell medium is disclosed in the claim. Does Applicant mean the cell medium sampled for detection of an analyte? Please clarify the method steps involving detecting and identifying what the cell(s) is or are releasing.   

Regarding Claim 183, the limitation (iii) said plurality of microwells are contacted with a plurality of said bead, wherein contacting said plurality of microwells with said plurality of beads encloses said single cells or said plurality of cells in said plurality of microwells” is unclear and indefinite. How are beads enclosing single cells or said plurality of cells. The beads would not necessarily be loaded on top of the cells. For example, the beads may mix with the cells especially depending on the diameters of the beads and the cells. Please clarify the method steps of enclosing. 

Regarding Claim 185, the limitation “detecting the binding of said ligand to said biomolecule; and (ii) identifies the secretion or release of said biomolecule by said single cells or said plurality of cells” is unclear and indefinite. What structure is detecting? There is no detector claimed. Why are cells releasing or secreting its contents? How is the secreted or released content being detected- is a sample of what is released being assayed outside the microwell or in the microwell? What are the cells secreting or releasing? Is the bead (cap) removed to sample the microwell for the released contents? Based on the claims (including the independent claim), there is only at least 1 bead and at least one 1 microwell. No cell medium is disclosed in the claim. Does Applicant mean the cell medium sampled for detection of an analyte? Please clarify the method steps involving detecting and identifying what the cell(s) is or are releasing.   

Regarding Claim 186, the limitations “said detecting: (i) comprises detecting the binding of said ligands to a plurality of different biomolecules; and (ii) provides a profile of biomolecules secreted or released by said single cells or said plurality of cells” are unclear and indefinite. There is no detector claimed. Why are cells releasing or secreting its contents? How is the secreted or released content being detected- is a sample of what is released being assayed outside the microwell or in the microwell? What are the cells secreting or releasing? Is the bead (cap) removed to sample the microwell for the released contents? No cell medium is disclosed in the claim. Does Applicant mean the cell medium sampled for detection of an analyte? Please clarify the method steps involving detecting and identifying what the cell(s) is or are releasing.  Regarding “provides a profile”, what structure provides the profile? Is there a computer or an algorithm or a display to provide a profile? How is quantity determined of an analyte or is it simply a quality metric of what is present? What kind of information is in this “profile”? Please clarify what profile 

Regarding Claims 183, 185, and 186, the limitation “loading single cells or a plurality of cells” is unclear and indefinite. What is the difference between single cells and a plurality of cells? Does Applicant mean a single cell (1 cell) or a plurality of cells. Please clarify how many cells are loaded. 

Dependent claims not listed above are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 163-189 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (WO 2015/03169; previously cited), in view of Pham (US Patent 6,171,780; previously cited).

Regarding Claim 163, Fan teaches a kit for conducting an assay, said kit comprising: a) a substrate comprising at least one microwell, said microwell having an opening and a bottom, and b) at least one bead wherein said bead is wider than said bottom of said microwell and said bead and said microwell are geometrically paired such that only one of said bead can anchor within said microwell ([00187] In some embodiments, it may be advantageous to seal the openings of microwells during, for example, cell lysis steps, to prevent cross hybridization of target nucleic acid between adjacent microwells. A microwell may be sealed using a cap such as a solid support or a bead, where the diameter of the bead is larger than the diameter of the microwell. For example, a bead used as a cap can be at least about 10, 20, 30, 40, 50, 60, 70, 80 or 90% larger than the diameter of the microwell. Alternatively, a cap may be at most about 10, 20, 30, 40, 50, 60, 70, 80 or 90% larger than the diameter of the microwell. [00409] The shape of the microwell may be cylindrical. The shape of the microwell may be noncylindrical, such as a polyhedron comprised of multiple faces (for example, a parallelepiped, hexagonal column, or octagonal column), an inverted cone, an inverted pyramid (inverted triangular pyramid, inverted square pyramid, inverted pentagonal pyramid, inverted hexagonal pyramid, or an inverted polygonal pyramid with seven or more angles). The microwell may comprise a shape combining two or more of these shapes. For example, it may be partly cylindrical, with the remainder having the shape of an inverted cone. The shape of the microwell may be one in which a portion of the top of an inverted cone or inverted pyramid is cut off. The mouth of the microwell may be on the top of the microwell or the bottom of the microwell. The bottom of the microwell may be flat, but curved surfaces (e.g., convex or concave) are also possible. The shape and size of the microwell may be determined in consideration of the type of cell and/or solid substrate (e.g., shape, size) to be stored in the microwell. See also [0026] FIG. 8A-C illustrates an exemplary embodiment of bead cap sealing. FIG. 8A-B show images of a microarray well with cells and oligonucleotide beads distributed into wells of a microarray well and with larger sephadex beads used to seal the wells. Dotted arrows point to the cells, dashed arrows point to the oligonucleotide coupled beads and the solid arrows point to the sephadex beads. FIG. 8C depicts a schematic of the cell and oligonucleotide bead (e.g., oligobead) deposited within a well with a sephadex bead used to seal the well.)
Fan is silent to wherein said opening has a draft angle. 
Thomsen teaches in the related art of cells in microwells. As can e.g. be gathered from Figs. 1 and 3, a raster of conical recessions microwells with respective chamfers at the opening, i.e. distal end, of the recessions, and a tapered bottom is presented. The top row of Fig. 6 depicts a side view 600 of five different filling levels in a conical shaped recession of a device according to the present invention. The top levels 604 and 605 can be optically read-out and allow for a high throughput and reliable read-out of the volume of the cell aggregates. Due to the conical shape, not only the height of the cell aggregates indicates the volume of said cell aggregates but also the maximal diameter of the cell aggregates; thus, the top level of the conical cell aggregates facing towards the opening of the recession can be used as such an indicator. Page 41, lines 1-9
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening in the microwell of Fan to have a draft opening (taper), as taught by Thomsen, in order to allow for identifying height and diameter of the cell aggregates, as taught by Thomsen on page 14, lines 1-5. 
Modified Fan is silent to the draft angle is of at least 10 degrees and  wherein said geometric pairing of said at least one bead inside said at least one microwell is controlled by said draft angle such that a change in the diameter of said at least one bead by a finite amount leads to a change in the vertical position of said at least one bead inside said at least one microwell by less than 5.585 times said finite amount, so that the diameter of said at least one bead within a collection of beads can vary by up to 10% without interrupting the ability of said at least one bead to form said geometric paring with said at least one microwell.
Pham teaches in the related art of multi-well platform. Wells can be made in any cross sectional shape (in plan view) including, square, round, hexagonal, other geometric or non-geometric shapes, and combinations (intra-well and inter-well) thereof. Wells can be made in any cross sectional shape (in vertical view) including shear vertical or chamfered walls, wells with flat or round bottoms, conical walls with flat or round bottoms, and curved vertical walls with flat or round bottoms, and combinations thereof. Column 12, lines 37-44. As shown in FIG. 1A, the walls can be chamfered (e.g. having a draft angle) 14. Chamfered walls can have an angle between about 10, or 20 degrees. Preferably, the angle is between about 1 and 10 degrees. Col. 12, lines 45-49.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the draft angle of the opening of the micro-well in the device of Fan, to be at least 10 degrees, as taught by Pham, in order to allow for an alternative cross-sectional shape of a microwell, as taught by Pham in Col. 12, lines 39-40.
A bead fit in the microwell would inherently be controlled by the draft angle. Depending on the diameter of the bead, it would either fit in the microwell and get stuck between the inner sidewalls of the microwell and fall to the bottom of the microwell. Similarly, the draft angle would control whether a bead fits in the microwell. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the geometric pairing of said at least one bead inside said at least one microwell in the device of modified Fan to be controlled by said draft angle such that a change in the diameter of said at least one bead by a finite amount leads to a change in the vertical position such that there is a covering to the microwell.

Regarding Claim 164, modified Fan teaches the kit of claim 163, wherein said opening of said microwell is wider than said bottom of said microwell ([00187] A microwell may be sealed using a cap such as a solid support or a bead, where the diameter of the bead is larger than the diameter of the microwell. [00409] The shape of the microwell may be noncylindrical, such as a polyhedron comprised of multiple faces (for example, a parallelepiped, hexagonal column, or octagonal column), an inverted cone. The inverted cone would have a wider opening than bottom.)

Regarding Claims 165 and 166, modified Fan teaches the kit of claim 163, wherein said microwell has a horizontal cross-sectional shape selected from the group consisting of circular, polygonal, and a combination thereof and wherein said microwell has a shape selected from the group consisting of a cylinder, polyhedron, inverted cone, inverted pyramid, hemisphere, and combinations thereof ([00178] The microwells of the array can be fabricated in a variety of shapes and sizes, which are chosen to optimize the efficiency of trapping a single cell and bead in each well. Appropriate well geometries include, but are not limited to, cylindrical, conical, hemispherical, rectangular, or polyhedral (e.g., three dimensional geometries comprised of several planar faces, for example, hexagonal columns, octagonal columns, inverted triangular pyramids, inverted square pyramids, inverted pentagonal pyramids, inverted hexagonal pyramids, or inverted truncated pyramids). The microwells may comprise a shape that combines two or more of these geometries. For example, in one embodiment it may be partly cylindrical, with the remainder having the shape of an inverted cone. In another embodiment, it may include two side-by-side cylinders, one of larger diameter than the other, that are connected by a vertical channel (that is, parallel to the cylinder axes) that extends the full length (depth) of the cylinders).

Regarding Claim 167, modified Fan teaches the kit of claim 163, wherein said microwell has a shape (see [00178] and teaching of Fan above in claim 166). 
However, Fan is silent wherein said microwell is in the shape of a frustum.  
Regarding the shape of the microwell, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IV B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the microwell to be a frustrum in order to contain a particular volume. 
	
Regarding Claim 168, modified Fan teaches the kit of claim 167, wherein said microwell has the shape of an inverted cone ([00178] The microwells may comprise a shape that combines two or more of these geometries. For example, in one embodiment it may be partly cylindrical, with the remainder having the shape of an inverted cone).

Regarding Claim 169, modified Fan teaches the kit of claim 163, wherein said substrate is an array comprising a plurality of said microwell ([0010] the well is a microwell and is contained in an array of microwells. [0011] One aspect provided is a device, comprising a plurality of microwells.).  

Regarding Claim 170, modified Fan teaches the kit of claim 163, wherein the width of said opening ranges from about 40 µm to about 130 µm ([00179] the microwell diameter is at least 5 microns, at least 10 microns, at least 15 microns, at least 20 microns, at least 25 microns, at least 30 microns, at least 35 microns, at least 40 microns, at least 45 microns, or at least 50 microns.).  

Regarding Claim 171, modified Fan teaches the kit of claim 163, wherein the width of said bottom ranges from about 5 µm to about 30 µm ( [00409] The bottom of the microwell may be flat, but curved surfaces (e.g., convex or concave) are also possible. The shape and size of the microwell may be determined in consideration of the type of cell and/or solid substrate (e.g., shape, size) to be stored in the microwell. The width of the bottom depending on the kind of shape the microwell is such as a cylinder would be the same as the diameter. ([00179] the microwell diameter is at least 5 microns, at least 10 microns, at least 15 microns, at least 20 microns, at least 25 microns, at least 30 microns, at least 35 microns, at least 40 microns, at least 45 microns, or at least 50 microns).
  
Regarding Claim 172, modified Fan teaches the kit of claim 163, wherein said bead has a width ranging from about 20 µm to about 100 µm ([00148] The support (e.g., beads, nanoparticles) may be at least about 0.1 , 0.5, 1 , 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 100, 500, 1000, or 2000 or more micrometers in diameter. The solid supports (e.g., beads) may be at most about 0.1 , 0.5, 1 , 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 100, 500, 1000, or 2000 or more micrometers in diameter.).

Regarding Claims 173 and 174, modified Fan teaches the kit of claim 163.
Modified Fan is silent to said bead further comprises a ligand and said ligand is selected from the group consisting of an antibody, protein, peptide, oligonucleotide, and combinations thereof.  
 	Fan teaches in an alternative embodiment that [00443] As used herein, the term "polypeptide" refers to a molecule comprising at least one peptide. In some instances, the polypeptide consists of a single peptide. Alternatively, the polypeptide comprises two or more peptides.  Examples of polypeptides include, but are not limited to, amino acids, proteins, peptides, hormones, oligosaccharides, lipids, glycolipids, phospholipids, antibodies, enzymes, kinases, receptors, transcription factors, and ligands.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a ligand such as a polypeptide, as taught by Fan, to the bead that caps the microwell in the embodiment taught by modified Fan, in order to allow for a particular binding reaction to occur. 
	
Regarding Claim 175, modified Fan teaches the kit of claim 163, wherein said kit comprises a plurality of said bead, wherein said beads comprise: (i) a ligand adapted to capture a target analyte; and (ii) a label that is unique to each bead in said plurality of beads ([00173] The oligonucleotides may be attached to the support (e.g., beads, polymers, gels) via a linker. Conjugation may comprise covalent or non-covalent attachment. Conjugation may introduce a variable spacer between the beads and the nucleic acids. The linker between the support and the oligonucleotide may be cleavable (e.g. , photocleavable linkage, acid labile linker, heat sensitive linker, and enzymatically cleavable linker). [00174] Cross-linking agents for use for conjugating molecules to supports may include agents capable of reacting with a functional group present on a surface of the solid support and with a functional group present in the molecule. Reagents capable of such reactivity may include aldehydes, ketones, carboxy groups, amino groups, biotin, streptavidin, nucleic acids, small molecules (e.g., for click chemistry), homo- and hetero-bifunctional reagents (e.g., N- succinimidyl(4-iodoacetyl) aminobenzoate (SIAB), dimaleimide, dithio-bis-nitrobenzoic acid (DTNB), N-succinimidyl-S-acetyl-thioacetate (SATA), N-succinimidyl-3-(2-pyridyldithio) propionate (SPDP), succinimidyl 4-(N-mafeimidomethyl)-cyclohexane-l-carboxylate (SMCC) and 6-hydrazinonicotimide (HYNIC).).  

Regarding Claim 176, Fan teaches the kit of claim 163, wherein said kit comprises a plurality of said bead, wherein said beads comprise at least one oligonucleotide comprising: (i) a ligand portion adapted to hybridize with a target oligonucleotide; (ii) a label portion that is unique to each bead; and (iii) a label portion that is unique to said ligand portion ([00173] The oligonucleotides may be attached to the support (e.g., beads, polymers, gels) via a linker. Conjugation may comprise covalent or non-covalent attachment. Conjugation may introduce a variable spacer between the beads and the nucleic acids. The linker between the support and the oligonucleotide may be cleavable (e.g. , photocleavable linkage, acid labile linker, heat sensitive linker, and enzymatically cleavable linker). [00174] Cross-linking agents for use for conjugating molecules to supports may include agents capable of reacting with a functional group present on a surface of the solid support and with a functional group present in the molecule. Reagents capable of such reactivity may include aldehydes, ketones, carboxy groups, amino groups, biotin, streptavidin, nucleic acids, small molecules (e.g., for click chemistry), homo- and hetero-bifunctional reagents (e.g., N- succinimidyl(4-iodoacetyl) aminobenzoate (SIAB), dimaleimide, dithio-bis-nitrobenzoic acid (DTNB), N-succinimidyl-S-acetyl-thioacetate (SATA), N-succinimidyl-3-(2-pyridyldithio) propionate (SPDP), succinimidyl 4-(N-mafeimidomethyl)-cyclohexane-l-carboxylate (SMCC) and 6-hydrazinonicotimide (HYNIC).).

Regarding Claim 177, Fan teaches the kit of claim 163, wherein said microwell comprises an inner wall and the geometry of said bead and the geometry of said microwell are paired such that a periphery of said bead contacts said inner wall of said microwell when said bead is anchored within said microwell thereby creating a seal at the interface of said periphery of said bead and said inner wall ([00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. [0026] FIG. 8A-C illustrates an exemplary embodiment of bead cap sealing. FIG. 8A-B show images of a microarray well with cells and oligonucleotide beads distributed into wells of a microarray well and with larger sephadex beads used to seal the wells. [00187] In some embodiments, it may be advantageous to seal the openings of microwells during, for example, cell lysis steps, to prevent cross hybridization of target nucleic acid between adjacent microwells. A microwell may be sealed using a cap such as a solid support or a bead, where the diameter of the bead is larger than the diameter of the microwell.)

Regarding Claim 178, Fan teaches the kit of claim 163, wherein said bead is magnetic ([00138] Solid supports may include beads (e.g., silica gel, controlled pore glass, magnetic beads).  

Regarding Claim 179, Fan teaches a method for identifying the presence of an analyte in a sample, said method comprising: a) providing a substrate b) loading a sample into said microwell; 3Application No. 15/927,057 Response to Office Action of 08/03/2020 c) contacting said microwell with a bead that comprises a ligand capable of binding said analyte, wherein contacting said microwell with said bead encloses said sample in said microwell; d) incubating said sample under conditions sufficient for said ligand to bind said analyte; and e) detecting binding of said ligand to said analyte thereby identifying the presence of said analyte in said sample; wherein said bead and said microwell are geometrically paired such that only one of said bead can anchor within said microwell when said microwell is contacted with said bead ([00187] In some embodiments, it may be advantageous to seal the openings of microwells during, for example, cell lysis steps, to prevent cross hybridization of target nucleic acid between adjacent microwells. A microwell may be sealed using a cap such as a solid support or a bead, where the diameter of the bead is larger than the diameter of the microwell. For example, a bead used as a cap can be at least about 10, 20, 30, 40, 50, 60, 70, 80 or 90% larger than the diameter of the microwell. Alternatively, a cap may be at most about 10, 20, 30, 40, 50, 60, 70, 80 or 90% larger than the diameter of the microwell. [00188] A bead used as a cap may comprise cross-linked dextran beads (e.g., Sephadex). Cross-linked dextran can range from about 10 micrometers to about 80 micrometers. The cross-linked dextran of the bead cap can be from 20 micrometers to about 50 micrometers. A cap can comprise, for example, inorganic nanopore membranes (e.g. , aluminum oxides), dialysis membranes, glass slides, coverslips,and/or hydrophilic plastic film (e.g., film coated with a thin film of agarose hydrated with lysis buffer). [00189] In some embodiments, the cap may allow buffer to pass into and out of the microwell, while preventing macromolecules (e.g. , nucleic acids) from migrating out of the well. A macromolecule of at least about 1 , 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 19, or 20 or more nucleotides can be blocked from migrating into or out of the microwell by the cap. A macromolecule of at most about 1 , 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 19, or 20 or more nucleotides can be blocked from migrating into or out of the microwell by the cap. [00190] In some embodiments, a sealed microwell array can comprise a single layer of beads on top of the microwells. In some embodiments, a sealed microwell array can comprise multiple layers of beads on top of the microwells. A sealed microwell array can comprise about 1 , 2, 3, 4, 5, or 6 or more layers of beads. [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell.).
Fan is silent to wherein said opening has a draft angle. 
Thomsen teaches in the related art of cells in microwells. As can e.g. be gathered from Figs. 1 and 3, a raster of conical recessions microwells with respective chamfers at the opening, i.e. distal end, of the recessions, and a tapered bottom is presented. The top row of Fig. 6 depicts a side view 600 of five different filling levels in a conical shaped recession of a device according to the present invention. The top levels 604 and 605 can be optically read-out and allow for a high throughput and reliable read-out of the volume of the cell aggregates. Due to the conical shape, not only the height of the cell aggregates indicates the volume of said cell aggregates but also the maximal diameter of the cell aggregates; thus, the top level of the conical cell aggregates facing towards the opening of the recession can be used as such an indicator. Page 41, lines 1-9
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening in the microwell of Fan to have a draft opening (taper), as taught by Thomsen, in order to allow for identifying height and diameter of the cell aggregates, as taught by Thomsen on page 14, lines 1-5. 
Modified Fan is silent to the draft angle is of at least 10 degrees and  wherein said geometric pairing of said at least one bead inside said at least one microwell is controlled by said draft angle such that a change in the diameter of said at least one bead by a finite amount leads to a change in the vertical position of said at least one bead inside said at least one microwell by less than 5.585 times said finite amount, so that the diameter of said at least one bead within a collection of beads can vary by up to 10% without interrupting the ability of said at least one bead to form said geometric paring with said at least one microwell.
Pham teaches in the related art of multi-well platform. Wells can be made in any cross sectional shape (in plan view) including, square, round, hexagonal, other geometric or non-geometric shapes, and combinations (intra-well and inter-well) thereof. Wells can be made in any cross sectional shape (in vertical view) including shear vertical or chamfered walls, wells with flat or round bottoms, conical walls with flat or round bottoms, and curved vertical walls with flat or round bottoms, and combinations thereof. Column 12, lines 37-44. As shown in FIG. 1A, the walls can be chamfered (e.g. having a draft angle) 14. Chamfered walls can have an angle between about 10, or 20 degrees. Preferably, the angle is between about 1 and 10 degrees. Col. 12, lines 45-49.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the draft angle of the opening of the micro-well in the device of Fan, to be at least 10 degrees, as taught by Pham, in order to allow for an alternative cross-sectional shape of a microwell, as taught by Pham in Col. 12, lines 39-40.
A bead fit in the microwell would inherently be controlled by the draft angle. Depending on the diameter of the bead, it would either fit in the microwell and get stuck between the inner sidewalls of the microwell and fall to the bottom of the microwell. Similarly, the draft angle would control whether a bead fits in the microwell. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the geometric pairing of said at least one bead inside said at least one microwell in the device of modified Fan to be controlled by said draft angle such that a change in the diameter of said at least one bead by a finite amount leads to a change in the vertical position such that there is a covering to the microwell.

Regarding Claim 180, modified Fan teaches the method of claim 179, wherein said analyte is selected from the group consisting of an antibody, protein, peptide, lipid, lipoprotein, amino acid, carbohydrate, oligonucleotide, virus and combinations thereof (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell.)

Regarding Claim 181, modified Fan teaches the method of claim 179, wherein said analyte is DNA or RNA (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell.)
  
Regarding Claim 182, modified Fan teaches the method of claim 179, wherein said sample comprises a cell or a plurality of cells and detecting binding of said ligand to said analyte identifies a biomolecule secreted or released by said cell or said plurality of cells (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell.)
  
Regarding Claim 183, modified Fan teaches the method of claim 179, wherein: (i) said substrate comprises a plurality of said microwell; (ii) loading said sample comprises loading single cells or a plurality of cells into said microwells; and (iii) said microwells are contacted with a plurality of said bead, wherein contacting said microwells with said beads encloses said single cells or said plurality of cells in said microwells (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell. [00183] The total number of wells in the microwell array is determined by the pattern and spacing of the wells and the overall dimensions of the array. In one embodiment of the present disclosure, the number of microwells in the array may range from about 96 to about 5,000,000 or more. In other embodiments, the number of microwells in the array is at least 96. [00190] In some embodiments, a sealed microwell array can comprise a single layer of beads on top of the microwells. In some embodiments, a sealed microwell array can comprise multiple layers of beads on top of the microwells. A sealed microwell array can comprise about 1, 2, 3, 4, 5, or 6 or more layers of beads.).  

Regarding Claim 184, modified Fan teaches the method of claim 183, wherein said analyte comprises at least one biomolecule (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell.)

Regarding Claim 185, modified Fan teaches the method of claim 184, wherein said beads comprise at least one ligand and said detecting: (i) comprises detecting the binding of said ligand to said 4Application No. 15/927,057 Response to Office Action of 08/03/2020 biomolecule; and (ii) identifies the secretion or release of said biomolecule by said single cells or said plurality of cells (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell. [0195] The present disclosure also includes instrument systems and consumables to support the automation of multiplexed, single cell stochastic labeling/molecular indexing assays. Such systems may include consumable cartridges that incorporate microwell arrays integrated with flow cells, as well as the instrumentation necessary to provide control and analysis functionality such as (i) fluidics control, (ii) temperature control, (iii) cell and/or bead distribution and collection mechanisms, (iv) cell lysis mechanisms, (v) imaging capability, and (vi) image processing. In some embodiments, the input for the system comprises a cell sample and the output comprises a bead suspension comprising beads having attached oligonucleotides that incorporate sample tags, cell tags, and molecular indexing tags. In other embodiments, the system may include additional functionality, such as thermal cycling capability for performing PCR amplification, in which case the input for the system comprises a cell sample and the output comprises an oligonucleotide library resulting from amplification of the oligonucleotides incorporating sample tags, cell tags, and molecular indexing tags that were originally attached to beads. In yet other embodiments, the system may also include sequencing capability, with or without the need for oligonucleotide amplification, in which case the input for the system is a cell sample and the output comprises a dataset further comprising the sequences of all sample tag, cell tag, and molecular indexing tags associated with the target sequences of interest.)

Regarding Claim 186, modified Fan teaches the method of claim 184, wherein said beads comprise a plurality of different ligands and said detecting: (i) comprises detecting the binding of said ligands to a plurality of different biomolecules; and (ii) provides a profile of biomolecules secreted or released by said single cells or said plurality of cells (Fan teaches [00195] The present disclosure also includes instrument systems and consumables to support the automation of multiplexed, single cell stochastic labeling/molecular indexing assays. Such systems may include consumable cartridges that incorporate microwell arrays integrated with flow cells, as well as the instrumentation necessary to provide control and analysis functionality such as (i) fluidics control, (ii) temperature control, (iii) cell and/or bead distribution and collection mechanisms, (iv) cell lysis mechanisms, (v) imaging capability, and (vi) image processing. In some embodiments, the input for the system comprises a cell sample and the output comprises a bead suspension comprising beads having attached oligonucleotides that incorporate sample tags, cell tags, and molecular indexing tags. In other embodiments, the system may include additional functionality, such as thermal cycling capability for performing PCR amplification, in which case the input for the system comprises a cell sample and the output comprises an oligonucleotide library resulting from amplification of the oligonucleotides incorporating sample tags, cell tags, and molecular indexing tags that were originally attached to beads. In yet other embodiments, the system may also include sequencing capability, with or without the need for oligonucleotide amplification, in which case the input for the system is a cell sample and the output comprises a dataset further comprising the sequences of all sample tag, cell tag, and molecular indexing tags associated with the target sequences of interest. [00237] The methods and kits disclosed herein may comprise one or more oligonucleotides or uses thereof. The oligonucleotides may be attached to a solid support disclosed herein. Attachment of the oligonucleotide to the solid support may occur through functional group pairs on the solid support and the oligonucleotide. The oligonucleotide may be referred to as a molecular bar code. The oligonucleotide may be referred to as a label (e.g., molecular label, cellular label) or tag (e.g., sample tag).)

Regarding Claim 187, modified Fan teaches the method of claim 179, wherein said microwell comprises an inner wall and the geometry of said bead and the geometry of said microwell are paired such that a periphery of said bead contacts said inner wall of said microwell when said bead is anchored within said microwell thereby creating a seal at the interface of said periphery of said bead and said inner wall (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. [0026] FIG. 8A-C illustrates an exemplary embodiment of bead cap sealing. FIG. 8A-B show images of a microarray well with cells and oligonucleotide beads distributed into wells of a microarray well and with larger sephadex beads used to seal the wells. [0187] In some embodiments, it may be advantageous to seal the openings of microwells during, for example, cell lysis steps, to prevent cross hybridization of target nucleic acid between adjacent microwells. A microwell may be sealed using a cap such as a solid support or a bead, where the diameter of the bead is larger than the diameter of the microwell.)

Regarding Claim 188, modified Fan teaches the kit of claim 177, wherein said at least one bead has a radius and said at least one microwell and said at least one bead are geometrically paired such that a portion of said at least one bead protrudes above said opening at a height that is equal to or less than said radius when said at least one bead is anchored within said at least one microwell and said periphery of said at least one bead is in contact with said inner wall. ([0187] Fan teaches a microwell may be sealed using a cap such as a solid support or a bead, where the diameter of the bead is larger than the diameter of the microwell. For example, a bead used as a cap can be at least about 10, 20, 30, 40, 50, 60, 70, 80 or 90% larger than the diameter of the microwell. Alternatively, a cap may be at most about 10, 20, 30, 40, 50, 60, 70, 80 or 90% larger than the diameter of the microwell.)

Regarding Claim 189, modified Fan teaches the method of claim 187, wherein said bead has a radius and said at least one microwell and said bead are geometrically paired such that a portion of said bead protrudes above said opening at a height that is equal to or less than said radius when said bead is anchored within said at least one microwell and said periphery of said bead is in contact with said inner wall. ([0187] Fan teaches a microwell may be sealed using a cap such as a solid support or a bead, where the diameter of the bead is larger than the diameter of the microwell. For example, a bead used as a cap can be at least about 10, 20, 30, 40, 50, 60, 70, 80 or 90% larger than the diameter of the microwell. Alternatively, a cap may be at most about 10, 20, 30, 40, 50, 60, 70, 80 or 90% larger than the diameter of the microwell.)

				Additional Reference
The prior art of Kedar (US Patent 6,083,761) teaches as best shown in FIGS. 5A-5C, each well 16 is tapered (draft opening) at a bottom end 28 to form an apex 30. In this manner, a plurality of beads 32 will tend to settle in bottom end 28 near apex 32 (beads can enclose). Laterally offset from apex 30 is a capillary hole 34 through which a liquid medium may be transferred into holding vessels 22 of bottom plate 14. Col. 13, lines 6-11. 

Response to Arguments
Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive. 

First, Applicant argues on pages 7 and 8 that claims 163 and 179 are amended regarding the geometric pairing of at least one least inside said at least one microwell and support can be found in [0028], [0034], [0035], and [0053]. 
In response, the examiner reviewed the amendment and the support paragraphs cited by Applicant. The examiner respectfully disagrees as the number 5.585 times is not disclosed in the specification as one example for no support being provided. However, the examiner acknowledges that the remarks on page 8 explain the calculation to derive the 5.585. However, a 112a rejection is applied in this Office action since the “sensitivity analysis” (discussed in remarks on page 8) is not provided in the specification and “vertical position” is 1) not found in the specification. It is also unclear what the vertical position is relative to the other claimed structures. The vertical position is defined on page 7 of the remarks as R/sin(α) where R is the radius of the bead and α is the draft angle. The radius (R) of the bead is not claimed and if there are a plurality of beads there may be geometric pairing of more than one bead depending on the radius of the individual beads. 
Regarding the geometric pairing, the examiner notes in the prior art cited Fan teaches [0026] FIG. 8A-C illustrates an exemplary embodiment of bead cap sealing. FIG. 8A-B show images of a microarray well with cells and oligonucleotide beads distributed into wells of a microarray well and with larger sephadex beads used to seal the wells. Dotted arrows point to the cells, dashed arrows point to the oligonucleotide coupled beads and the solid arrows point to the sephadex beads. FIG. 8C depicts a schematic of the cell and oligonucleotide bead (e.g., oligobead) deposited within a well with a sephadex bead used to seal the well. It remains unclear how these situations are different - a bead capping a microwell versus a bead situated a bit more in the well and still capping the well. Both beads are entirely capping the well such that nothing can get in or out due to the bead blocking the opening. Therefore, the rejection is maintained. 
Is the purpose of the largest bead to cap or clog the microwell or to allow for a binding reaction on a single bead? The examiner notes that the width of the bottom and of the opening (claims 170 and 171) of the microwell are on the order of microns. This would be quite a small microwell. Is this a particularly small microwell. A well in a standard 96 well plate would have a diameter of about 5 mm. Applicant’s representative may schedule an interview to discuss the outstanding issues. 

Second, Applicant argues on page 8-10 that there is no motivation for the modification of Fan. 
In response, the examiner notes a new rejection is applied in light of the amendment and that tapered microwells (which would be a microwell with a draft opening) would meet the limitation regarding a microwell with a draft opening.

Third, Applicant argues on page 11 regarding the principle of operation.
In response, the examiner notes that the new rejection applied is to teach tapered wells and the prior art of Pham teaches that the taper or draft opening could be at least 10 degrees for a microwell.

Fourth, Applicant argues on page 12 that Fan is silent on any teaching of a bead that is geometrically paired with a microwell, wherein the bead comprises a ligand. 
In response, the examiner notes there are several 112b rejections regarding the “geometrically paired” limitation and the “ligand” limitation. Beads are commonly used for binding analytes via ligands. Please clarify outstanding 112b issues. 

Fifth, Applicant argues on page 13 regarding claims 175, 176, and 179 that Fan is silent on any teaching of a bead that is geometrically paired with a microwell, wherein the bead comprises a ligand.
In response, the examiner notes the examiner notes there are several 112b rejections regarding the ligand. Beads are commonly used for binding analytes via ligands. Applicant may specify the characteristics of the ligand and the binding to clarify the 112b issues. 

Sixth, Applicant argues on pages 14-16 that claims 188 and 189 cannot be rendered obvious by the combination of Fan and Pham.
In response, the examiner notes a new rejection is applied in light of the rejection


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798